                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

WARDA BENNOUR                                       )
                                                    )
                      Plaintiff,                    )
                                                    )      CASE NO.       19-2862
       v.                                           )
                                                    )
WASHINGTON METROPOLITAN                             )
AREA TRANSIT AUTHORITY,                             )
                                                    )
                                                    )
                      Defendant.                    )


                            ANSWER OF DEFENDANT WMATA

       Comes now Defendant WMATA, by and through the undersigned counsel, and answers

the Complaint as follows:

                                      FIRST DEFENSE

       The Complaint fails to state a cause of action against upon which relief may be granted.

                                     SECOND DEFENSE

       WMATA answers Plaintiff’s paragraphs as follows:

   2. Denied.

   3. Plaintiff’s paragraph 3 is denied. However, WMATA states it is an interstate compact

       agency and instrumentality of the District of Columbia, the State of Maryland and the

       Commonwealth of Virginia, providing mass transportation in all three jurisdictions.

   4. Denied.

   5. Denied.

   6. To the extent Paragraph 6 states an incomplete or incorrect legal conclusion, no answer is

       required. To the extent and answer is required, denied.
   7. Denied.

   8. Denied.

                                     THIRD DEFENSE

       The Plaintiff’s claims are barred by the doctrine of contributory negligence.

                                     FOURTH DEFENSE

       The Plaintiff’s claims are barred by the doctrine of assumption of the risk.

                                       FIFTH DEFENSE

       The Plaintiff’s claims are barred, in whole or in part, by WMATA’s governmental or

sovereign immunity under applicable law.

                                       SIXTH DEFENSE

       The Plaintiff’s claims are barred, in whole or in part, by the WMATA Compact, codified

in Maryland at Md. Code Ann., Transportation Article, 10-204.

                                     SEVENTH DEFENSE

       The Defendant reserves the right to defend this action upon the basis of the Plaintiff’s

failure to mitigate her damages.

                                      EIGHTH DEFENSE

       WMATA is not subject to pre-judgment interest under applicable law.

                                       NINTH DEFENSE

       If the Plaintiff was injured as alleged in the complaint, her injuries, if any, were the sole

result of the acts of a person or persons other than WMATA or WMATA’s servants, agents, or

employees acting within the scope of their employment.

       Defendant WMATA intends to right to rely upon any and all defenses available from the


                                                2
evidence presented at the trial of this action, including, but not limited to, failure to mitigate

damages, and reserves the right to assert such defenses at that time.

       Further answering the Complaint, Defendant denies all allegations of improper conduct,

and further denies all allegations not specifically admitted or otherwise answered.

       WHEREFORE, WMATA, having fully answered the Complaint, prays that the same be

dismissed with costs assessed against the Plaintiff.




                                      Respectfully submitted,


                                      WASHINGTON METROPOLITAN AREA
                                      TRANSIT AUTHORITY



                                       /s/ Nicholas L. Phucas
                                      Nicholas L. Phucas, #25678
                                      Senior Counsel
                                      600 5th St., N.W.
                                      Washington, D.C. 20001
                                      (202) 962-2886
                                      (202) 962-2550 (facsimile)
                                      nlphucas@wmata.com




                                                 3
                              JURY DEMAND

The Defendant demands a trial by jury.


                              /s/ Nicholas L. Phucas
                             Nicholas L. Phucas, #25678




                                         4
                                CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Answer was served via U.S. Mail, postage pre-

paid, this 30th day of September 2019, to:


William L. Kohler, Jr.
7307-B Hanover Parkway
Greenbelt, MD 20770


                                      /s/ Nicholas L. Phucas
                                     Nicholas L. Phucas, #25678




                                               5
